Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

WO 2009-039533, as cited in an IDS, hereafter known as “Mackie”, is considered to be the closest prior art of record.  Mackie teaches a method and system in accordance with this invention perform three-dimensional inversion of electromagnetic data such as magnetotelluric ("MT") data and controlled-source electromagnetic ("CSEM") data, and three-dimensional joint in-version of MT and CSEM data.

Dupuis et al., Automatic inversion of deep-directional-resistivity measurements for well placement and reservoir description, as cited in an PTO-892, hereafter known as “Dupuis.”

Dupuis teaches: Based on this, an inversion method implemented on computer clusters statistically samples (or explores) the multidimensional inversion space, returning
the distribution of formation models that fit the available data. The most noticeable aspect to operators is that this is done without introducing bias. There is no need to commit to a number of layers or to the position, thickness, resistivity, or dip of the
layers to generate the continuous images on which all DDR interpretation is based, which translates into several theoretical and practical advantages.

Mackie and Dupuis don’t explicitly disclose:

applying an unconstrained minimization operation to the variable-constrained 3D model to generate a first transformed 3D model; and inverting the first transformed 3D model to generate a first inverted 3D model of the subsurface formation, as claimed in claim 1. 

Claim 11 and 16 have similar limitations and thus are allowable under similar rationale.

Thus the claims are considered to distinguish from the cited prior art of record. Therefore, the claims are considered to be allowable over the cited prior art of record. 

Additionally, the features of the explicitly claimed limitations claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole does the above limitations determine allowability.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616